388 F.2d 310
Victor J. VEATCH, Appellant,v.Stanley R. RESOR, Secretary of the Army, Appellee.
No. 9700.
United States Court of Appeals Tenth Circuit.
December 21, 1967.

Appeal from the United States District Court for the District of Colorado.
Before BREITENSTEIN and SETH, Circuit Judges.
ORDER REMANDING WITH DIRECTIONS
PER CURIAM.


1
This matter coming before the Court on the written stipulation of the parties, and the Court being fully advised in the premises,


2
Doth find: That the controversy between the parties has been compromised and settled and that the issues involved therein are now moot; and, therefore, that the actions should be remanded to the United States District Court for the District of Colorado and the judgment vacated and the cause dismissed; and


3
It is ordered that the above-entitled action be remanded to the United States District Court for the District of Colorado and that the said Court shall vacate the judgment entered, 266 F. Supp. 893, and dismiss the complaint and the cause, with each party to pay his or its own costs.